                                       Case 3:19-cv-07027-WHA Document 133 Filed 03/27/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7

                                   8   BOT M8 LLC,
                                   9                  Plaintiff,                            No. C 19-07027 WHA

                                  10           v.

                                  11   SONY CORPORATION OF AMERICA, et                      ORDER DENYING AS MOOT
                                       al.,                                                 MOTION TO CONTINUE PATENT
                                  12
Northern District of California




                                                                                            SHOWDOWN
                                                      Defendants.
 United States District Court




                                  13

                                  14

                                  15        In this patent suit, the parties’ single-claim showdown opening briefs are due April 9.

                                  16   Patent owner seeks an extension, explaining that the COVID-19 pandemic has disrupted in-

                                  17   person source code review at defense counsel’s New York office (Dkt. No. 124). Defendants

                                  18   propose to provide remote screen-sharing access to the source-code review computer,

                                  19   assuming plaintiff’s counsel and experts agree to reasonable confidentiality restrictions (Dkt.

                                  20   No. 132). This order ADOPTS defendants’ proposal. The parties shall please proceed

                                  21   accordingly. Patent owner’s concerns resolved, the motion is DENIED AS MOOT. Patent

                                  22   owner’s administrative motion to seal its request (Dkt. No. 123), defendants having withdrawn

                                  23   the basis sealing, is DENIED.

                                  24        IT IS SO ORDERED.

                                  25   Dated: March 26, 2020.

                                  26
                                  27
                                                                                              WILLIAM ALSUP
                                  28                                                          UNITED STATES DISTRICT JUDGE
